Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 1 of 31 PageID #: 38




   EXHIBIT “A”
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 2 of 31 PageID #: 39
                                   111111 1111111111111111111111111111111111111111111111111111111111111
                                                                                                     US007292870B2


c12)   United States Patent                                                      (10)   Patent No.:     US 7,292,870 B2
       Heredia et al.                                                            (45)   Date of Patent:      Nov. 6, 2007

(54)    INSTANT MESSAGING TERMINAL                                                6,539,421   B1       3/2003   Appelman et al.
        ADAPTED FOR WI-FI ACCESS POINTS                                           6,629,793   B1 *    10/2003   Miller ........................   400/472
                                                                                  6,636,419   B2      10/2003   Duarte
(75)    Inventors: Rafael Heredia, Easley, SC (US);                               6,665,173   B2      12/2003   Brandenberg et a!.
                                                                                  6,671,351   B2      12/2003   Menard et al.
                   Frank U. Greer, IV, Greenville, SC
                                                                              2003/0065955    A1       4/2003   Kumhyr et a!.
                   (US); Michael P. Dean, Easley, SC
                                                                              2003/0073462    A1       4/2003   Zatloukal et al.
                   (US)                                                       2003/0083047    A1       5/2003   Phillips et a!.
                                                                              2003/0130014    A1 *     7/2003   Rucinski .....................    455/566
(73)    Assignee: Zipit Wireless, Inc., Greenville, SC                        2003/0140103    A1 *     7/2003   Szeto et a!. .................    709/206
                  (US)                                                        2004/0145608    A1 *     7/2004   Fay et a!. ...................    345/7 58

( *)    Notice:       Subject to any disclaimer, the term of this                        FOREIGN PATENT DOCUMENTS
                      patent is extended or adjusted under 35
                                                                          wo             wo   01141477              6/2001
                      U.S.C. 154(b) by 384 days.                          wo             wo   01141477          *   7/2001

(21)    Appl. No.: 10/846,236                                                                  OTHER PUBLICATIONS

(22)    Filed:        May 14, 2004                                        "Motorola IMfree", Motorola, Web page, May 8, 2003, (1 page).

                                                                                                         (Continued)
(65)                      Prior Publication Data
                                                                          Primary Examiner-Matthew D. Anderson
        US 2005/0144237 Al            Jun. 30, 2005
                                                                          Assistant Examiner-Tuan Tran
(51)    Int. Cl.                                                          (74) Attorney, Agent, or Firm-Maginot, Moore & Beck
        H04Q 7120                    (2006.01)
                                                                          (57)                         ABSTRACT
(52)    U.S. Cl. .................... 455/466; 455/41.2; 455/3.01;
             455/3.05; 455/3.06; 455/507; 455/513; 455/566;
                                                                          An instant messaging terminal manages multiple conversa-
                                        455/90.1; 455/90.2; 709/206
                                                                          tion sessions across multiple instant messaging services. The
(58)    Field of Classification Search ........ 455/410--411,             terminal includes a display for conversation session win-
                      455/414.1-414.4, 41.1-41.2, 550.1, 566,             dows, a data entry device, a communications module for
         455/575.1, 90.1-90.2, 466, 3.01-3.06, 412.1-412.2,               wireless network communication, and a control module for
               455/507-514, 556.1-556.2, 557; 379/433.01,                 coordinating network access and controlling conversation
                               379/433.06, 433.07; 709/204-207            session management. The data entry device includes pro-
        See application file for complete search history.                 grammable keys for emoticons and the control module
(56)                      References Cited                                automates the generation of a key sequence for generation of
                                                                          a graphical symbol that is compatible with the service being
                  U.S. PATENT DOCUMENTS                                   used by a message recipient.
       6,332,077 B1   *   12/2001 Wu et a!.              455/432.1
       6,484,196 B1       1112002 Maurille                                                 40 Claims, 14 Drawing Sheets




                                                10'\.
                                                                 PHONE LINE




                                                                            pt fOR
                                                                        ADiiNISTRAnON
                                                                          PURPOSES
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 3 of 31 PageID #: 40


                                                      US 7,292,870 B2
                                                               Page 2


                 OTHER PUBLICATIONS                                 "WaveLANTM WL1141 Single-Component 802.llb Physical-Layer
                                                                    Solution", Agere Systems. Oct. 2003, 2 pages.
"New Motorola IMfree Delivers Portable Instant Messaging Solu-      "FW802B Low-Power PHY IEEE® 1394A-2000 Two-Cable Trans-
tion to Millions of AOL Instant Messenger Fans", Motorola, Inc.,    ceiver/Arbiter Device", Agere Systems, Jul. 2002, 4 pages.
May 7, 2003, 3 pages.
"Motorola IMfree", Web page, May 8, 2003, (3 pages).                * cited by examiner
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 4 of 31 PageID #: 41


U.S. Patent         Nov. 6, 2007       Sheet 1 of 14            US 7,292,870 B2




        10'\_                                           '--38
                                            40

                                   PHONE LINE




                                                   30

                                        WIRELESS
                                        GATEWAY
                                                    20



                                                                          28

                                                ~~
      /                AP     18
                                           ;:

                                             PC FOR
  ~14
                                          ADMINISTRATION
                                            PURPOSES



                              Fig. 1
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 5 of 31 PageID #: 42


U.S. Patent                    Nov. 6, 2007              Sheet 2 of 14                          US 7,292,870 B2




                               Mr: Hey Buddy, How ore you?
                               Mr: Have you heard about our Zippy?
                               Mr: It is going to revolutionize IM market.
                               xxxxxx: Yeah, I know!                                                     58
                               xxxxxx: It is Great!
                               xxxxxx:  ©

                      54

                                                       ZIPPY
                                                                                                          64
                       -J~~~~~~~~~~==..t~78
  50_,......--)....              0       0      ED                    P1 P2 P3P4
                                 @        #       $                    &       *       ~        "=
                           1     2 5 6   3       4                     7       8 9              0
                           Q W E R T y                                 u        I 0              p
 70                        A S D F G H J K L                                                         '
                           Z X C V 8 N M '
                               XX       XX       Space                     X       X       XX


         60



                                                Fig. 2
                      Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 6 of 31 PageID #: 43




                                                                                                                                       e•
      80\                 104
                           \........
                                            108
                                               ~
                                                                  STATUS LED s
                                                                                             -LID OPEN/CLOSED SWITC H-----128
                                                                                                                                       00
                                                                                                                                       •



                                                                  ?a ~4
                            HEADPHONE
                               JACK               SPEAKER             ~ ~                    -POWER ON/SLEEP SWITC H-----130
                                                              I

                          110\..
                                        WM8751
                                                   1   A
                                                                                                   54\..
                                                                                                      -1\   320x240 LCD
               1~                        DAC           "\1    -v"     CIRRUS LOGIC                    v     MONOCHROME
                                                                       EP7312-CR
                                                                         204BGA                    68\..
                BATTERY                                       -1\
                                                                                                            FULL FUNCTION
                                                                       74MHz,3.3V       A             -1\
                 GAUGE                                            v
                                       1~                                                                     KEYBOARD
                                                                                        'l            v

                     il                                      1~       II
                                                                                 L.
                                                                                       ~~
                     0-----'\ RECHARGEABLE
AC ADAPTOR-1\ CHARGE ~            BATTERY                          32.768KHz
                                                                   3.6864MHz
          ~ CONTROL          SYSTEM POWER
      114/                                                        11.2896MHz
                              (3.3V & 2.5V)
                                                                                 "(7    ~8
                                        16-BIT PERIPHERAL BUS
          L.   )..                       ..;">-               4">-

 9~                              9~      "(7                           "(7
                                                                                 2_4         9(
          ""7                                                                                                         CABLED ANTENNA
  16MB SYSTEM MEMORY               2MB SYSTEM FLASH          AGERE WL60010 MAC      AGERE WL1141 PHY            r--
                                                                                                                           (M AIN)
                                                                               ~
         54BGA                          48BGA                      196BGA      \rll      318BGA
          3.3V                           3.3V                       3.3V                  3.3V       r-- PCB ANTENNA
                                                                                                          (DIVERSITY)
                                                                  Fig. 3
                  Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 7 of 31 PageID #: 44




                                                                                                                                                                              e•
                                                                                                                                MANUAL CONFIGURATION                          00
208                                        POWER ON                                                                                                                           •


SORTED NETWORK LIST              UPDATE NETWORK LIST
PROFILES-SORTED FROM
STRONGEST SIGNAL TO WEAKEST
OPEN NETWORKS-SORTED FROM
STRONGEST TO WEAKEST
WEP PROTECTED NETWORKS-
SORTED FROM STRONGEST TO
WEAKEST
ERROR CODES ARE ASSOCIATED
WITH EACH NETWORK AS THE
DEVICE AITE~PTS TO CONNECT
TO EACH NETWORK.                 PROVIDE SCREEN UPDATES TO THE
                                 USER SHOWING CONNECTION STATUS
                                 AS EACH N£TWORK IS T£ST£D
   218
                             STEP 3-lM SETUP

                                                                                                                                    220

                                                                                                                                     EMOTICON SETUP
                       L _ __ _ _ _        S__:. :TE:__P_:_
                                                         4 --=-EM~O.:..:...:TIC:....::...:ON..:...._S.::..::.ET.::..::.UP~ SELECT EMOTICONS FOR EACH OF THE ...-~   SELECT
                       SUCCESSFUL                                                                                                                                 EMOTICONS
                                                                                                                                THREE PROGRAMMABLE KEYS
Fig. 4                 CONNECTION TO
                       IM SERVICE(S)                                                                            SETUP COMPLETE
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 8 of 31 PageID #: 45


U.S. Patent                   Nov.6,2007             Sheet 5 of 14                      US 7,292,870 B2




                             NO NETWORKS FOUND                                            AUTO-SCAN
                                                                                          STOPPED BY
                                                                                          USER PRESSING
                                                                                          THE NEXT KEY
    Ul SCREEN:                                224       228      Ul SCREEN:
    NO WIRELESS NETWORKS WERE FOUND                              MANUAL CONFIGURATION
    ANETWORK MIGHT BE CONFIGURED TO                              IN ORDER TO USE INSTANT MESSENGER
    HIDE ITS NAME (SSID) AND YOU MUST                            YOU MUST CONNECT TO A WIRELESS NETWORK.
    ENTER IT MANUALLY. IF YOU KNOW THE                           PLEASE ENTER THE NAME (SSIO) OF THE
    SSID, ENTER IT BELOW.                                        NETWORK YOU WISH TO CONNECT TO.
        [                                                             [                         l
    THERE MIGHT NOT BE ANY NETWORKS IN                           PRESS PREY TO AUTOMATICALLY SEARCH
    RANGE. IF SO, MOVE TO A NEW LOCATION                         FOR WIRELESS NETWORKS.
    AND PRESS PREV TO AUTOMATICALLY      RE-SCAN FOR RE-SCAN FOR
    SEARCH FOR ANEW NETWORK.               WIRELESS    WIRELESS
    PRESS NEXT TO CONTINUE                NETWORKS     NETWORKS PRESS NEXT TO CONTINUE
    SSID AUTO TEST
     r--------------------------------- ----------------------------,I
                       234                                           :I


                                                                      238

                                    THE NETWORK FAILED TO CONNECT.        244
                                       YOU MAY HAVE TYPED IN THE
                                      WRONG SSIO OR YOUR NETWORK
                                     MAY REQUIRE A WEP KEY. PLEASE
                                        VERIFY THE SSID AND ENTER
                                          A WEP KEY IF REQUIRED.

                                                                      248


       240

            SAVE PROFILE
     I......___ ___,
                                                               250
     I

     ~---------------------------,-----
                                              /
                                                     ----------------------------
                                          I
                                                       SUCCESSFUL CONNECTION TO NETWORK
     Fig. 5                              230                     GO TO STEP 3
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 9 of 31 PageID #: 46


U.S. Patent               Nov. 6, 2007              Sheet 6 of 14                US 7,292,870 B2




                                           STEP2: AUTO-TEST
      280
                                                  260
                                                          NO MORE NETWORKS
       UPDATE ERROR         .--G-ET_H.....IG-HE-ST---'--~ TO TEST -UNABLE TO
       CODES IN ,LIST         PRIORITY UNTESTED 1-----AU_TO_C_ON_N_EC_T------~..
                                NETWORK INfO

             SORTED
            NETWORK
              LIST

      284




       SAVE PROFILE IF        268
        NOT ALREADY
           IN LIST
                         TEST NETWORK
                            TEST CONNECTION TO 1) LAN, 2) WAN,
                            AND 3) FOR UNSUPPORTED HOTSPOTS
                            1. DHCP TEST                               288
                            REPORTED FAILURE-"DHCP ERROR"
                            POTENTIAL FAILURE CAUSES:
                               a) NO DHCP SERVER
                               b) INCORRECT WEP
                            2. DNS LOOKUP/RESOLVE ZIPPYIN.COM           F
                            REPORTED FAILURE-"DNS ERROR"               ~-----~
                            POTENTIAL FAILURE CAUSES:
                               a) INTERNET OR WAN CONNECTION IS DOWN
                               b) BAD DNS INFO PROVIDED BY DHCP SERVER
                            3. "NO CAt TEST
                            REPORTED FAllURE-"?"
                            FAILURE CAUSES:
                                a) UNSUPPORTED HOTSPOT REQUIRING
                                   AUTHENTICATION
                                                   p

               SUCCESSFUL CONNECTION TO NETWORK                           Fig. 6
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 10 of 31 PageID #: 47


 U.S. Patent                   Nov. 6, 2007           Sheet 7 of 14                       US 7,292,870 B2




                    2~
                                   y          UNABLE TO AUTO-CONNECT
                                                                           MANUAL CONFIGURATION




             Ul SCREEN:
             UH OH-UNABLE TO CONNECT TO AWIRELESS NETWORK.
             PRESS NEXT TO CONFIGURE THE NETWORK SETTINGS
             MANUALLY.
             PRESS PREV TO RETRY TO CONNECT   AUTO~ATICALLY.        ~---~~
                                                                              I ~T~DT~ I
                                                                       RE-SCAN FOR
                                                                         WIRELESS
             Ul SCREEN:                                                 NETWORKS
             SELECT A NETWORK TO CONFIGURE BY SCROLUNG LEFT OR
             RIGHT THROUGH THE LIST BELOW.
             A NETWORK ~IGHT BE CONFIGUR£0 TO HIOE ITS NAME
             (SSID). YOU CAN MANUALLY ENTER THE SSID BY
             SELECTING »ADD NETWORK" FROM THE LIST.
                                                                    ~298
                          <[                        ]>
             PRESS PREV TO GO BACK. PRESS NEXT TO CONTINUE
      SSID PROVIDED •                               cb         PREVIOUSLY TESTED
                                                               NETWORK SELECTED
     ------lp SSID AUTO TEST                                   DHCP FAILURE
      GO TO                        3~0                "
      STEP 3 '-----.,r------a                     1
                                 ....-"---1------'-----~


                   ~
                                               THE NETWORK
                                         "                         "
                                  FAILED TO CONNECT DUE TO "A DHCP ERROR".
                                  THE MOST LIKELY CAUSE(S) FOR THE FAILURE:
                                  1) YOUR NETWORK DOES NOT AUTOMATICALLY            VERIFY THE WEP KEY
                                  A~SIGN AN IP ADDRESS. YOU MUST MANUALLY          (IF WEP IS REQUIRED)
                                  ENTER NETWORK INFORMATION.
                                                                                      [            1
                                  2) YOU MAY HAVE PROVIDED AN INCORRECT         PRESS NEXT TO CONTINUE
                                  WEP KEY (ONLY STATE THIS IF AWEP KEY IS
                                  REQUIRED OR IF THE SSID WAS MANUALLY             /~
                                  PROVIDED).
                                                                       SKIP THIS
                                  PRESS PREV TO RESTART SCAN           STEP IF WEP
                                  PRESS NEXT TO CONTINUE               IS NOT
     Fig. 7 A                    ' - - - - _ _ , . - - - . . . . , j l REQUIRED
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 11 of 31 PageID #: 48


U.S. Patent              Nov. 6, 2007             Sheet 8 of 14                  US 7,292,870 B2


            PREVIOUSLY TESTED
            NETWORK SELECTED
            DNS FAILURE


                        THE NETWORK                                       THE NETWORK
                                                                 "
           FAILED TO CONNECT DUE TO "A DNS ERROR".        FAILED TO CONNECT BECAUSE YOU ARE
                                                          UNAUTHORIZED TO ACCESS THIS NETWORK
           THE MOST UKELY CAUSE{S) FOR THE FAILURE:       (THE NETWORK REQUIRES ASERVICE FEE
           1) YOUR CONNECTION TO THE INTERNET MAY         OR SPECIAL PASSWORD).
           Bt DOWN, CHECK YOUR BROADBAND
           CONNECTION TO MAKE SURE THAT IT IS             PRESS PREY TO RESTART SCAN
           SENDING AND RECEIVING DATA.                    PRESS NEXT TO CONTINUE
           2) YOUR NETWORK DHCP SERVER MAY HAVE
           PROVIDED INCORRECT DATA. YOU MUST
           MANUALLY ENTER NETWORK INFORMATION.
           PRESS PREY TO RESTART SCAN
           PRESS NEXT TO CONTINUE


           PLEASE SELECT ONE OF THE FOLLOWING           318
           OPTIONS:
           o RETEST THE NETWORK
           o MANUALLY ENTER NETWORK INFORMATION
           PRESS PREY TO RESTART SCAN
           PRESS NEXT TO CONTINUE                           310                MANUALLY ENTER
                                                              ~                NETWORK INFO
                                                        PLEASE REVIEW THE FOLLOWING NETWORK
                                                        SETTINGS AND MAKE CHANGES AS NECESSARY.
                                                        PLEASE VERIFY THE SETTINGS EXPECTED BY
                                                        YOUR NETWORK ROUTER.
                                                        IP ADDR:
                                                      - NETMASK:
                                                        GATEWAY:
                                                        DNS1
                                                        DNS2
    SKIP THIS/                                          PRESS NEXT TO CONTINUE
    STEP IF WEP
    IS NOT
    REQUIRED                                                                             314
                                                            ~p--l: TEST NETWORK
                                                            SAVE
                                                            PROFILE, GO       +F
    Fig. 7B                                                 TO STEP 3       0
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 12 of 31 PageID #: 49


U.S. Patent                     Nov. 6, 2007         Sheet 9 of 14                   US 7,292,870 B2


                                                                  MANUAL CONFIGURATION




              Ul SCREEN:
              IN ORDER TO USE INSTANT ~ESSENGER, YOU MUST
              CONNECT TO AWIRELESS NETWORK.
              PRESS NEXT TO CONFIGURE THE NETWORK SETTINGS            I      I ~T~OT~ I
              ~ANUALLY.                                           ~-----~~
              PRESS PREV TO RETRY TO CONNECT AUTOMATICALLY.        RE-SCAN FOR
                                                                     WIRELESS
                                                                    NETWORKS
              Ul SCREEN:
              SELECT ANETWORK TO CONFIGURE BY SCROLLING LEFT OR
              RIGHT THROUGH THE LIST BELOW.
              ANETWORK ~IGHT BE CONFIGURED TO HIDE ITS NAME
              (SSID). YOU CAN ~ANUALLY ENTER THE SSID BY
              SELECTING "ADD NETWORK" FRO~ THE LIST.
                                                                  i'--334
                           <[                      1>
              PRESS PREV TO GO BACK. PRESS NEXT TO CONTINUE
     SSID PROVIDED
                                 _/338                                               NO WEP KEY
         p                                       WEP KEY                             REQUIRED
              SSID AUTO TEST
     GO TO                                       REQUIRED
     STEP 3                                                                                          ~44

                     ~                                        PLEASE ENTER THE FOLLOWING NETWORK
                                                              SETIINGS AFTER VERIFYING THE SEniNGS
                                                              EXPECTED BY YOUR NETWORK ROUTER.
      340\. THE NETWORK YOU HAVE SELECTED                        IP ADDR:
                 REQUIRES ASECURITY KEY CAlLED A                  NET~ASK:
                  WEP KEY. PLEASE ENTER THIS KEY                 GATEWAY:
                              BELOW:                             DNS1
                           [             ]                       ONS2
                                                              PRESS NEXT TO CONTINUE
                     PRESS NEXT TO CONTINUE

                                                                  ~p-~:                     I
                                                                                 £
                                                                             TEST NETWORK
                                                                   SAVE
                                                                   PROFILE, GO
                            Fig. 8                                 TO STEP 3
                                                                                   X
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 13 of 31 PageID #: 50


U.S. Patent          Nov. 6, 2007       Sheet 10 of 14              US 7,292,870 B2




                ~   UPDATE SYSTEM
                THERE IS A NEW SOFTWARE UPDATE AVAILABLE.
                THIS UPDATE WILL BE INSTALLED AUTOMATICALLY.
                ONCE THE UPDATE IS COMPLETE, THE ZIPPY
                INSTANT MESSENGER WILL RESTART.
                PLEASE DO NOT POWER OFF THE SYSTEM WHILE
                THE NEW UPDATE IS BEING INSTALLED.

                            PRESS NEXT TO CONTINUE




                               Fig. 9


                ~   UPDATE SYSTEM                    ICJ ISJ [E]   liiiiP
                CONNECTING 100%
                DOWNLOADING 32%
                ERASING
                                    -
                                    I
                PROGRAMMING         I
                VERIFYING           I



                             Fig. 10
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 14 of 31 PageID #: 51


U.S. Patent               Nov. 6, 2007       Sheet 11 of 14             US 7,292,870 B2


   (            SETUP WIIARD             )       (            SETUP WIIARD             )
                DO YOU HAVE AN                                DO YOU HAVE AN
               ~......_ AOL.                                 msn'"' MESSENGER
               INSTANT MESSENGER                            INSTANT MESSENGER
                    ACCOUNT?                                     ACCOUNT?
        YES                        NO                 YES                         NO
        e PRESS NEXT TO CONTINUE0                    e
                                                        PRESS NEXT TO CONTINUE
                                                                                  0

         Fig. 11A                                      Fig. 11D

   (            SETUP WI IARD            )       (            SETUP WI!ARD             )
               ~......_ AOL.                                   DO YOU HAVE A
         ENTER THE SCREEN NAME AND                             YAHOO!
         PASSWORD FOR YOUR ACCOUNT                            INSTANT MESSENGER
       SCREEN NAME: (              )                               ACCOUNT?
                                                      YES                         NO
         PASSWORD: (
           PRESS NEXT TO CONTINUE
                                  )                   ePRESS NEXT TO CONTINUEo
         Fig. 11B                                      Fig. 11E

   (            SETUP WI{ARD             )       (             SETUP WI!ARD            )
                msn'"' MESSENGER                               YAHOO!
         ENTER THE SCREEN NAME AND                     ENTER THE SCREEN NAME AND
         PASSWORD FOR YOUR ACCOUNT                     PASSWORD FOR YOUR ACCOUNT
       SCREEN NAME: (              )                 SCREEN NAME: (             )
          PASSWORD:('-----~)                           PASSWORD: (~--------~)
              PRESS NEXT TO CONTINUE                    PRESS NEXT TO CONTINUE

         Fig. 11 C                                     Fig. 11F
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 15 of 31 PageID #: 52


U.S. Patent               Nov. 6, 2007   Sheet 12 of 14       US 7,292,870 B2



               (                    SETUP WllARD               )
                        TIME TO ASSIGN YOUR FAVORITE
                      EMOTICONS "SMILEYS" TO THE FOUR
                         PROGRAMMABLE (P1-P4) KEYS
                          PROVIDED ON THE KEYBOARD!


                      PRESS THE NEXT KEY TO CONTINUE.




                               Fig. 12A

                (                   SETUP WltARD               )
                                          USE THE < AND >
                    PF1    = ~~~          KEYS TO ASSIGN
                                          AN EMOTICON
                    PF2 = ~~~
                                              11   11
                                          ( SMILEY TO EACH
                                                        )

                                          P1-P4 KEY.
                    PF3    = ~~~     PRESSING THE PI-P4
                    PF4 = ~@)fl;? THEKEY WILL THEN SEND OUT
                                         EMOTICON YOU HAVE
                                     SELECTED.
                      PRESS THE NEXT KEY TO CONTINUE.




                               Fig. 12B
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 16 of 31 PageID #: 53


U.S. Patent             Nov. 6, 2007                Sheet 13 of 14                                               US 7,292,870 B2



                             © BRECIO                      1I 1           [CJ[S[]mJP
                                       350~                r BUDDY LIST                                            ~




                                                           t€i BRECicf:·\::;,: ::;~><\<:·;--;·_
                                                               1[' ·;'   ......   ,• ..... :~:••.
                                                                                                ":<1.,/:·.:;":   ~-~,:_:··~


                                                 354{        © JKAISNER
                                                         © MDEAN 1120
                                                      _,© FRANK16 }
                                                 360~
                                                      ~~ RAIPHHERED 358
                                                      ~"--© RHEREDIA


                                                           Fig. 13
      HEADER:
      BUDDY ID, WINDOW COUNTER,                                                                             HISTORY WINDOW
      SPECIAL KEYS & BA TIERY METER.                              388
                                                          3~         "\                                 3~

                            ../-
                                 :.;. BRECIO -------378    1/1 ~SJ[]IIIIIp
                380-- v BRECIO: HI RALPH                                                                                      '---370
                                               3)8
                        ME: HI BEN, WHAT UP?
                        BRECIO: WHATYADOIN
                        ME: WORKING WITH ZIPPY
                        BRECIO: KEWL Q                                                                                        \   364


         TEXT     3(4
        ENTRY           -   .-
       WINDOW

                                          Fig. 14A
             380



                                                           14B
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 17 of 31 PageID #: 54


U.S. Patent                  Nov. 6, 2007   Sheet 14 of 14                 US 7,292,870 B2




                                 400              424                       428




                                                                INITIATE SESSION
                y                                                WITH INTERNET
                                                                  RADIO SITE


               408                          438      DECODE
    INITIATE          INITIATE                      SEGMENT
   OOWNLOAO          OOWNLOAD                       OF AUDIO
    SESSION           SESSION                          FILE
    WITH PC          WITH WEB
                                            440      CONVERT
                                                     DECODED
                           414                       SEGMENT
                                                    TO ANALOG
                                                     SIGNALS

                           418              444
                                                        DRIVE
                                                    SPEAKERS
                                                        WITH
                                                     ANALOG
                                                     SIGNALS
                             N

                                              y                        N




                                       Fig. 15
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 18 of 31 PageID #: 55


                                                     US 7,292,870 B2
                               1                                                                     2
        INSTANT MESSAGING TERMINAL                                      lishments are providing Wi-Fi access points so customers
       ADAPTED FOR WI-FI ACCESS POINTS                                  can couple to an ISP while enjoying a beverage at the
                                                                        establishment. The access point includes a radio transceiver
               FIELD OF THE INVENTION                                   coupled to a server that typically implements the 802.11 b,
                                                                        802.11a, or 802.11g communication standard. Locations
   This invention relates to handheld communication termi-              providing wireless access points for the Internet are com-
nals and, more particularly, to handheld terminals used for             monly referred to as "hotspots." These hotspots are local
instant messaging.                                                      area networks (LAN s) and devices on such a LAN may be
                                                                        coupled to the Internet. The provision of wireless Internet
         BACKGROUND OF THE INVENTION                               10   access can be an important draw for an establishment, such
                                                                        as a coffee shop or the like. However, the access point must
   Instant messaging is used to describe a computer network             be implemented with care to reduce the risk that unscrupu-
service for the communication of textual messages between               lous computer users will attempt Internet access through the
users in a real-time manner. Three major providers of instant           access point for the purposes of web site hacking with an
messaging services are America On-Line Instant Messaging           15   enhanced degree of anonymity. Design aspects considered in
(AIM), Microsoft Network (MSN) Messenger, and Yahoo                     the implementation of a hotspot include the radius in which
Instant Messenger. These providers enable subscribers to                the transceiver effectively communicates and the security
access an instant messaging service through a subscriber's              scheme that allows a customer to use an access point.
Internet service provider (ISP), if different from the instant          Typically, the transmission power of the transceiver is
message service provider. Consequently, an instant messag-         20   limited to a level so the radiation pattern does not extend
ing subscriber uses a computer terminal executing an appli-             past the boundaries of the commercial premises to reduce
cation program to couple to an ISP and then access an instant           the risk of unobserved access to the local network through
messaging service. Once the instant messaging service is                the access point. Additionally, a security method, such as
accessed, the user may query the service for identification of          Wired Equivalent Privacy (WEP) or Wi-Fi Protected Access
the "buddies" that are currently accessing the instant mes-        25   (WPA), is implemented by the access point components to
saging service provider. "Buddies" are other subscribers to             determine whether Internet access is granted through the
the instant messaging service that a subscriber has identified          access point.
by including them in his or her buddy list. A subscriber may               Not only is Wi-Fi used in the implementation of hotspots
then initiate an instant messaging session with a buddy by              for commercial establishments but it is also used in homes
typing and addressing a textual/graphical message to one of        30   as well. Such usage typically requires a Wi-Fi radio trans-
the buddies on the messaging service. When the subscriber               ceiver and router in a home or small office that wirelessly
activates the sending function for the message, the messag-             communicates with computers located in the home or office.
ing service communicates the message to a buddy and                     The Wi-Fi router may also be used as an access point to the
activates a notification feature, such as an audio file, to             Internet. By using a Wi-Fi router, computers in the home or
inform the buddy that a message has been received through          35   office are coupled together in a LAN without requiring
the instant messaging service. The buddy may then view the              cables to be coupled between the computers and the router
message, type a response, and send it through the messaging             for communication purposes. The range of the Wi-Fi trans-
service. The conversation may continue in this manner until             ceiver and router is important to avoid eavesdropping on
one of the parties terminates the session.                              electronic communications within the home or office as well
   Conversation sessions with multiple buddies at substan-         40   as to reduce the likelihood of unauthorized access to the
tially the same time may be conducted by an instant mes-                Internet through the Wi-Fi router. Larger businesses may use
saging subscriber. U.S. Pat. No. 6,539,421 describes the                multiple hotspots to provide coverage of a large building so
problems associated with the management and display of                  communication devices within operating range of a Wi-Fi
multiple conversation sessions on an instant messaging                  transceiver enable a person to remain accessible throughout
terminal. Among the issues that need to be addressed is the        45   the business premises.
need for navigating between message windows because                        Instant messaging is an increasingly popular service that
separate message windows are used for different conversa-               is exploited at Wi-Fi hotspots and home locations. Instant
tion sessions. Consequently, a subscriber needs to be able to           messaging subscribers may access their instant messaging
identify a conversation session in a window so the sub-                 services through a hotspot or home/business Wi-Fi router to
scriber can respond appropriately to the conversation dis-         50   conduct communication sessions with buddies. That is, a
played in the window.                                                   subscriber may access the Internet at a hotspot, home, or
   Communication terminals for receiving textual and                    business to converse with one or more buddies through an
graphic messages are well-known. These terminals include                instant messaging service. However, efficient utilization of
cellular telephones, two-way pagers, personal digital assis-            Wi-Fi access points is encumbered by a number of disad-
tants (PDAs), and handheld computers, which are com-               55   vantages with existing equipment. For one, most instant
manly known as palmtop computers. The limitations of                    messaging is still implemented with portable computers that
these devices for instant messaging are discussed in U.S.               require some form ofluggage for transportation. The smaller
Pat. No. 6,665,173. In brief, these devices are either limited          communication devices, such as PDAs, palm computers,
in their textual and graphical character entry systems, unable          and two-way pagers, suffer from the textual/graphical data
to provide display access when the device is in an inactive        60   entry issues discussed in U.S. Pat. No. 6,665,173. For
state, or difficult to manipulate for data entry without plat-          example, the keyboard especially designed for supporting
form support for the keyboard. Consequently, U.S. Pat. No.              instant messaging features in U.S. Pat. No. 6,629,793 is
6,665,173 discloses an instant messaging terminal with an               either integrated in a regular sized keyboard typically used
integrated keyboard and display that is not enclosed in a               with desktop computers or into a foldout keyboard that
clamshell case when the terminal is in an inactive state.          65   couples to a PDA for data entry. The desktop computer is not
   Wireless fidelity communication, or Wi-Fi, as it is also             easily transportable to Wi-Fi hotspots and the foldout key-
known, is increasing in popularity. In particular, retail estab-        board still requires a flat surface for support. The keyboard
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 19 of 31 PageID #: 56


                                                   US 7,292,870 B2
                             3                                                                  4
integrated in the instant messaging terminal shown in U.S.         frequently listen to their own music while viewing videos,
Pat. No. 6,665,173 does not incorporate any special keys           making telephone calls, and exchanging instant messages
that facilitate instant messaging. Because the instant mes-        with buddies. When these users are situated in a Wi-Fi
saging keys are separated from the standard keyboard sec-          hotspot, their choice of music is limited to the music being
tion, the combination of an instant messaging keyboard with        played at the hotspot premises. Frequently, these users
a standard keyboard would adversely impact the overall size        would prefer to have more options than those provided by
of the instant messaging terminal. Furthermore, the com-           the management of the hotspot premises.
munication module of that terminal is disclosed as being one
                                                                      What is needed is an instant messaging terminal that
that supports cellular radio communication only. Such a
                                                                   incorporates keys for facilitating instant messaging features
device would be inoperative in a Wi-Fi hotspot.                 10
                                                                   without requiring a table or other platform structure for
   Another limitation of existing instant messaging terminals      stability during data entry.
is the restriction of accessing only one instant messaging
                                                                      What is needed is an instant messaging terminal that
service provider at a time. Consequently, even though a
                                                                   supports Wi-Fi communication for obtaining Internet access
person may subscribe to multiple instant messaging ser-
                                                                   through Wi-Fi access points.
vices, only one service may be accessed. This limitation 15
means that a subscriber may only establish conversation               What is needed is an instant messaging terminal that
sessions with buddies on the instant messaging service             supports contemporaneous communication with multiple
currently being accessed. Support of multiple services             buddies through multiple instant messaging services.
would require management of multiple buddy lists because              What is needed is an instant messaging terminal that
each instant messaging service provider would provide a 20 manages multiple conversation sessions across different
separate buddy list to the terminal to identify the subscrib-      instant messaging services and provides necessary key
er's buddies currently accessing the instant messaging ser-        sequences for generating emoticons within each instant
vice. Furthermore, the instant messaging services require          messaging service.
different keystrokes to generate some of the emoticons                What is needed is an instant messaging terminal that
frequently encountered in instant messaging sessions. 25 manages access point authorization and facilitates user entry
Emoticons are graphical symbols intended to convey emo-            to the Internet through an access point in a Wi-Fi environ-
tional aspects of a message. For example, one instant              ment.
messaging service may require the typing of the following             What is needed is an instant messaging terminal that
characters :-) to generate the symbol ©,while another instant      enables a terminal user to have multiple music options while
                                                                30
messaging service may only require the typing of :) to             exchanging instant messages with buddies.
generate the symbol ©,which is typically known as the
smiley face. Thus, support across multiple instant messaging                   SUMMARY OF THE INVENTION
services may require a subscriber to remember the requisite
keystrokes for generating symbols within each messaging               The above limitations of previously known instant mes-
                                                                35
service as well as keeping track of each buddy list and the        saging terminals are overcome by an instant messaging
multiple conversation windows.                                     terminal made in accordance with the principles of the
   Another limitation of instant messaging terminals is the        present invention. The inventive instant messaging terminal
procedure for locating an access point and authenticating the      includes a display having a capability for displaying textual
device for obtaining access to the Internet. At many access 40 characters and graphical symbols, a data entry device inte-
points, the WiFi radio transceiver transmits a signal, some-       grated in a housing for the instant messaging terminal, the
times called a beacon, that indicates an access point is within    data entry device being manipulated for entry of textual
range of the terminal. Some beacons advertise, while others        characters and graphical symbols, a Wi-Fi communications
do not advertise. "Advertising" in this context means the          module for communicating messages with a Wi-Fi access
beacon signal contains an identifier for the access point. An 45 point, and a control module for coordinating authorization
access point identifier is required for gaining Internet access    for coupling the instant messaging terminal to a local
through the Wi-Fi router. If a Wi-Fi radio transceiver does        network corresponding to the Wi-Fi access point and for
not advertise, then the terminal is expected to have obtained      controlling a conversation session through the Wi-Fi access
the access point identifier and have it programmed into its        point.
communication procedure. However, many instant messag- 50             The data entry device that is integrated in the instant
ing subscribers are not familiar with the authorization pro-       messaging terminal housing includes keys for graphical
tocol and the information required by the access point in          symbols, such as those typically seen in instant messages.
order to be granted Internet service. This lapse in knowledge      The graphical symbol keys include indicia identifying the
is further compounded when the access point also imple-            graphical symbol generated by depressing the key. Also,
ments a security feature such as WEP or WPA. For example, 55 programmable keys are provided for which a user may
an access point implementing WEP requires that the termi-          define a set of characters corresponding to a graphical
nal provide a key as well as the access point identifier so a      symbol supported by an instant messaging service provider.
user may know enough to enter the access point or network          Thereafter, depressing the programmed key causes the char-
identifier but fail to recognize that access denial is being       acter sequence for the graphical symbol to be generated. The
based on failure to provide the WEP key. Even if a terminal 60 graphical symbol generated by a progrmable key is
user knows how to enter the access point identifier and any        preferably displayed in an LCD segment located proximate
security information into the terminal, subsequent attempts        the programmable keys. In response to the depression of a
to gain access require the user to remember this data and          key for a graphical symbol, the control module determines
enter it at the appropriate time.                                  the correct character sequence to transmit that generates the
   Instant messaging is increasingly popular with younger 65 graphical symbol within the instant messaging service
users. These users typically prefer multiple media stimuli in      through which the message recipient is communicating.
their environment while multi-tasking. For example, they           Thus, the user need not identifY every character sequence
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 20 of 31 PageID #: 57


                                                       US 7,292,870 B2
                                5                                                                       6
required to generate the graphical symbol within every                    ated by a user with the data entry device and confirms the
instant messaging service for which the user has an instant               sequence is compatible with the messaging service being
messaging service account.                                                used to conduct the conversation with the recipient buddy. If
   The control module also coordinates the message                        it is not compatible with the service, the control module
sequence required for joining the local network through an                determines the corresponding sequence for the symbol in the
access point. The control module communicates with the                    messaging service and substitutes that sequence in the
communications module to determine whether any beacons                    message before transmitting the message to the access point
have been detected in the area of the instant messaging                   for delivery to the messaging service. In this manner, the
terminal. If more than one is detected, the one having the                control module provides transparent support across multiple
strongest signal is selected as a candidate for local network        10
                                                                          instant messaging services without requiring the terminal
access. The control module determines whether the beacon
                                                                          user to be knowledgeable of the different character
is advertising its identifier. If it is and no security scheme is
                                                                          sequences for graphical symbol generation in each of the
being implemented, then the control module obtains access
to the local network through the access point. If the identifier          instant messaging services with which the user has an
is not being advertised, then the control module prompts the         15
                                                                          account.
user for the network identifier and incorporates it within the               The Wi-Fi communications module enables the instant
authorization message to the access point. If a security                  messaging terminal of the present invention to be used at
scheme, such as WEP, is being implemented, then the user                  Wi-Fi hotspots and in local networks that use a wireless
is prompted for the key and the key is used to complete the               router for communication. Such routers may use a commu-
authorization process with the access point. Once access has         20   nication protocol such as the 802.11b, 802.11a, or 802.11g
been obtained, the profile of the access point is stored in the           protocols or the like. Coupled with the storage of network
terminal. The profile includes the network identifier and the             profiles, such a device may be transported from location to
key, if a security scheme is implemented. Thereafter, the                 location where a Wi-Fi network is implemented so the user
user may manually select the profile from a displayed list of             may quickly negotiate authorization with the access point
profiles for manually connecting the terminal to a Wi-Fi             25
                                                                          and begin instant messaging with one's buddies. The data
hotspot. Also, the instant messaging terminal of the present              entry device having keys for graphical symbol generation as
invention automatically determines whether information in a
                                                                          well as character generation makes conversation sessions
detected beacon corresponds to a stored profile, and if it
                                                                          with buddies across different messaging service platforms
does, uses the information in the profile for coupling the
                                                                          transparent. Conversation sessions with multiple buddies
terminal to the network automatically without user interven-         30
tion.                                                                     may be more easily managed using the buddy list that
   Following access authorization, the control module may                 integrates the buddies from different service platforms in a
activate one or more instant messaging service accounts                   single list based on the time for initiation of the conversation
through the access point. For each service activated, the                 with each buddy.
control module receives a buddy list identifYing all of the          35      An instant messaging terminal made in accordance with
terminal user's buddies that are currently logged onto the                the principles of the present invention includes an audio
instant messaging service. If more than one instant messag-               player application. A user may invoke this application pro-
ing service is accessed, then the buddy lists are integrated so           gram to stream or download music files from Internet sites
that the terminal user views a single list that identifies all the        where music is stored or from music files stored on a user's
persons with whom the user may conduct conversation                  40   PC or other music storage device. The files received from the
sessions. Preferably, the buddy list displays the buddies with            Internet may be downloaded through the access point when
whom active conversations are being conducted at the top of               the terminal is coupled to the Internet through a Wi-Fi access
the list and those with whom no active conversation is being              point. The files received from a PC may be streamed through
conducted are displayed lower in the list. The active con-                the access point when the terminal is coupled to the PC
versation sessions are preferably displayed in the order in          45   through a Wi-Fi access point. Downloads from a user's PC
which the conversations were initiated. Preferably, one                   or other storage device may be enabled by coupling the
window is displayed at a time for each instant messaging                  external device to the external peripheral bus of the terminal
conversation session. The window includes a header that                   and invoking the audio player application program. Also, the
identifies the buddy with whom the conversation is being                  audio player application program may stream or receive
conducted, the number of the window being displayed, and             50   music files from Internet radio sites. These stored or down-
the total number of conversations that are active.                        loaded files are decoded by the application program and
   In response to the depression of the previous key on the               converted by the D/A converter in the instant messaging
terminal, the control module selects the conversation session             terminal into analog electrical signals for driving the speak-
that the user was displaying before going to the currently                ers of the messaging terminal. The audio player application
displayed conversation. In response to the next key, the             55   may be invoked so it executes while the instant messaging
control module displays a new conversation window for a                   application is also active. The processor of the terminal
session initiated by receipt of a new instant message. If a               multi-tasks the applications so that the user is able to listen
new instant message has not been received, then the next key              to stored and/or downloaded music files while exchanging
causes the control module to display the conversation win-                instant messages with buddies.
dow with the next buddy in the buddy list, if an active              60      A method that may be used to implement the principles of
conversation is being conducted with that buddy. Otherwise,               the present invention includes displaying textual characters
the conversation for the oldest active conversation is dis-               and graphical symbols corresponding to the textual charac-
played.                                                                   ters and graphical symbols in instant messages, manipulat-
   In accordance with the principles of the present invention,            ing a data entry device integrated in a housing for the instant
the control module manages conversation sessions with                65   messaging terminal for entry of textual characters and
buddies across multiple messaging services. Thus, the con-                graphical symbols, communicating messages in a Wi-Fi
trol module parses the characters within a message gener-                 communication scheme, coupling the instant messaging
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 21 of 31 PageID #: 58


                                                     US 7,292,870 B2
                               7                                                                       8
terminal to a local network through a Wi-Fi access point, and           window is displayed at a time for each instant messaging
controlling a conversation session through the Wi-Fi access             conversation session. The window includes a header that
point.                                                                  identifies the buddy with whom the conversation is being
   The integration of the data entry device in the instant              conducted, the number of the window being displayed, and
messaging terminal housing enables the textual characters               the total number of conversations that are active.
and graphical symbols to be entered for instant messages                   In response to the depression of the <prev> key on the
without requiring platform support for a foldout keyboard or            terminal, the conversation session is selected for display that
the like. The method may also include programming keys of               the user was displaying before going to the currently dis-
the data entry device to define a set of characters corre-              played conversation. In response to the depression of the
sponding to a graphical symbol supported by an instant             10   <next> key, the conversation session is selected for display
messaging service provider. Thereafter, depressing the pro-             that is in the queue after the currently displayed conversa-
grammed key causes the character sequence for the graphi-               tion. If a new instant message is received and the user wants
cal symbol to be generated. The method may include dis-                 to view the most recently received message, then the user
playing the graphical symbol programmed for a key in an                 depresses the <Ctrl><next> key sequence to view the con-
LCD segment located proximate the programmable keys. In            15   versation window displaying the most recently received
response to the depression of a key for a graphical symbol,             message.
the method determines the correct character sequence to                    In accordance with the principles of the present invention,
transmit that causes the recipient instant messaging service            conversation sessions with buddies across multiple messag-
to generate the graphical symbol associated with the key.               ing services are managed. Thus, characters within a message
Thus, the user need not identify every character sequence          20   generated by a user with the data entry device are parsed to
required to generate the graphical symbol within every                  confirm the sequence is compatible with the messaging
instant messaging service for which the user has an instant             service being used to conduct the conversation with the
messaging service account.                                              recipient buddy. If it is not compatible with the service, the
   The method of the present invention also coordinates the             corresponding sequence for the symbol in the messaging
message sequence required for joining the local network            25   service is generated and substituted in the message before
through an access point. The coordination includes a deter-             transmitting the message to the access point for delivery to
mination as to whether any beacons have been detected in                the messaging service. In this manner, transparent support
the area of the instant messaging terminal. If more than one            across multiple instant messaging services is provided with-
is detected, the one having the strongest signal is selected as         out requiring the terminal user to be knowledgeable of the
a candidate for local network access and the method deter-         30   different character sequences for graphical symbol genera-
mines whether the beacon is advertising its identifier. If it is        tion in each of the instant messaging services with which the
and no security scheme is being implemented, then access to             user has an account.
the local network through the access point is obtained. If the             Communication in the Wi-Fi communication protocol
identifier is not being advertised, then the user is prompted           enables the method of the present invention to be used at
for the network identifier and the identifier is incorporated      35   Wi-Fi hotspots and in local networks that use a wireless
within the authorization message to the access point. If a              router that may communicate using a known Wi-Fi protocol,
security scheme, such as WEP, is being implemented, then                such as the 802.11 b, 802.11a, or 802.11g protocols, for
the user is prompted for the key and the key is used to                 example. Coupled with the storage of network profiles, a
complete the authorization process with the access point.               device implementing the method may be transported from
Once access has been obtained, the profile of the access           40   location to location where a Wi-Fi network is implemented
point is stored in the terminal. The storage of a network               so the user may quickly negotiate authorization with the
profile includes the network identifier and the key, if a               access point and begin instant messaging with one's bud-
security scheme is implemented. Thereafter, a terminal user             dies. The generation of graphical symbols as well as char-
may manually select the profile from a displayed list of                acter generation makes conversation sessions with buddies
profiles for manually connecting the terminal to a Wi-Fi           45   across different messaging service platforms transparent to
hotspot. Also, the instant messaging terminal of the present            the user. Conversation sessions with multiple buddies may
invention automatically determines whether information in a             be more easily managed using the master buddy list that
detected beacon corresponds to a stored profile, and if it              integrates the buddies from different service platforms in a
does, uses the information in the profile for coupling the              single list based on the time for initiation of the conversation
terminal to the network automatically without user interven-       50   with each buddy.
tion.                                                                      An instant messaging method operating in accordance
   Following access authorization, one or more instant mes-             with the principles of the present invention includes playing
saging service accounts may be activated through the access             audio files so a user may listen to music while exchanging
point. For each service activated, a buddy list is received that        instant messages with buddies. The audio file playing
identifies the terminal user's buddies that are currently          55   includes downloading music files from Internet sites where
logged onto the instant messaging service. If more than one             music is stored or from music files stored on a user's PC or
instant messaging service is accessed, then the buddy list              other music storage device. The file downloading may be
from each service is integrated into a master buddy list that           performed through the access point when the terminal is
may be displayed at the terminal. Thus, the terminal user is            coupled to the Internet through a Wi-Fi access point or by
able to view a single list that identifies all the persons with    60   coupling an external audio file storage device to the external
whom the user may conduct conversation sessions. Prefer-                peripheral bus of the terminal. Also, music may be generated
ably, the master buddy list displays the buddies with whom              from music files received from Internet radio sites. The
active conversations are being conducted at the top of the list         generation of music at the instant messaging terminal
and those with whom no active conversation is being                     includes decoding the stored or downloaded files and con-
conducted are displayed lower in the list. The active con-         65   verting the digital data into analog electrical signals for
versation sessions are preferably displayed in the order in             driving the speakers of the messaging terminal. The music
which the conversations were initiated. Preferably, one                 generation may be controlled by the processor of the termi-
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 22 of 31 PageID #: 59


                                                     US 7,292,870 B2
                               9                                                                     10
nal while instant messaging is also occurring. The processor               FIG. 10 depicts a user interface screen for providing a
of the terminal multi-tasks the applications performing the             user with a status of a software update installation in the
music generation and instant messaging so that the user is              terminal shown in FIG. 3;
able to listen to stored and/or downloaded music files while               FIGS. lla through llf depict user interface screens for
exchanging instant messages with buddies.                               obtaining instant messaging account data;
   Consequently, a system and method that operates in                      FIGS. 12a and 12b depict user interface screens that may
accordance with the principles of the present invention                 be used to associate emoticons with programmable keys;
provides an instant messaging terminal that incorporates                   FIG. 13 depicts the display of a buddy list on the terminal
keys for facilitating instant messaging features without                of FIG. 3;
requiring a table or other platform structure for stability        10      FIGS. 14a and 14b depict a conversation session window
during data entry.                                                      for an active conversation being conducted with a buddy;
   The system and method of the present invention provides              and
an instant messaging terminal that supports Wi-Fi commu-                   FIG. 15 is a flow diagram of a process that may be
nication for obtaining Internet access through Wi-Fi access             implemented to generate sound from download audio files
points.                                                            15   while the terminal of the present invention is communicating
   The system and method of the present invention also                  through an access point.
supports contemporaneous communication with multiple
buddies through multiple instant messaging services.                                   DETAILED DESCRIPTION
   Furthermore, the system and method of the present inven-
tion manages multiple conversation sessions across different       20      FIG. 1 shows a Wi-Fi environment in which an instant
instant messaging services and provides necessary key                   messaging terminal that operates in accordance with the
sequences for generating emoticons within each instant                  principles of the present invention may be used. The envi-
messaging service.                                                      ronment 10 includes an instant messaging terminal 14 that
   The system and method of the present invention also                  may wirelessly communicate with an access point 18 in
manages access point authorization and facilitates user entry      25   accordance with one of the IEEE 801.11b, 801.11a, or
to the Internet through an access point in a Wi-Fi environ-             801.11g standards, for example. The access point 10 com-
ment.                                                                   municates with a switch/hub 20 typically through wired
   The system and method of the present invention enables               communication. The switch/hub 20 may also be coupled to
a user to listen to personally selected music while exchang-            an administration computer 24 and a printer 28 for admin-
ing instant messages with buddies.                                 30   istration of the hotspot or local network components. The
   The above described features and advantages, as well as              switch/hub 20 is coupled to a wireless gateway 30 for
others, will become more readily apparent to those of                   intelligent management of the traffic between the wide area
ordinary skill in the art by reference to the following detailed        network (WAN) 38 coupled to the wireless gateway through
description and accompanying drawings.                                  the DSL modem 34 or equivalent and the local area network
                                                                   35   coupled together through the access point 18 and switch/hub
      BRIEF DESCRIPTION OF THE DRAWINGS                                 20. WAN 38 may include a wireless internet service provider
                                                                        40 that includes an instant messaging (IM) service 44 that
   FIG. 1 is a diagram of an environment in which the instant           communicates through the Internet 48 to other users on local
messaging terminal of the present invention may be used;                networks similarly coupled to the Internet 48.
   FIG. 2 shows an embodiment of an instant messaging              40      In more detail, the access point 18 provides wireless
terminal that operates in accordance with the principles of             access to the LAN at the hot spot. The access point 18
the present invention that is contained within a clamshell              broadcasts the wireless network parameters through a mes-
housing;                                                                sage known as a beacon. The message includes information
                                                                        regarding the characteristics of the wireless network. The
   FIG. 3 is a block diagram of components comprising the
                                                                   45   beacon may include advertising, which means that the
instant messaging terminal shown in FIG. 2;
                                                                        beacon message contains the service set identifier (SSID) for
   FIG. 4 is a flow diagram of an example of a process for
                                                                        the wireless network. A beacon from an access point 18 may
automatically scam1ing for an available Wi-Fi network that
                                                                        be requested by an instant messaging terminal14 through a
may be performed by the terminal shown in FIG. 3;
                                                                        probe message or a request to join a LAN identified by a
   FIG. 5 is a flow diagram of an example of a process for         50   specific SSID. The access point 18 may implement a secu-
testing for an available Wi-Fi network corresponding to a               rity scheme known as Wired Equivalent Privacy (WEP).
manually entered SSID;                                                  WEP may be used for both terminal authentication and
   FIG. 6 is a flow diagram of an example of a process for              message encryption or message encryption only. If it is used
automatically testing for a connection with an available                for both authentication and message encryption, network
Wi-Fi network that responded to the automatic scanning for         55   authentication is known as pre-shared key authentication
available networks;                                                     because the access point 18 and the message terminal 14
   FIG. 7 is a flow diagram of an example of a process for              both share knowledge of the key. On the other hand, if the
manually entering the network settings for testing for a                key is only used for message encryption, then the authen-
connection to a Wi-Fi network;                                          tication is known as open authentication. Once the terminal
   FIG. 8 is a flow diagram of an example of a process for         60   14 sends a message to the access point 14 indicating
enabling a user to manually enter network settings for                  knowledge of the key in pre-shared key authentication, the
testing for a connection to a Wi-Fi network instead of                  device is considered authenticated and allowed access to the
allowing the termina shown in FIG. 3 to automatically test              LAN. WEP does not support user authentication. After
for a network connection;                                               device authentication, the terminal 14 is able to associate
   FIG. 9 depicts a user interface screen for informing a user     65   with the access point 18 and communicate packets. Prior to
that a software update is available for the terminal shown in           association, packets addressed to other network components
FIG. 3;                                                                 cam1ot get through the access point 18, even though man-
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 23 of 31 PageID #: 60


                                                      US 7,292,870 B2
                              11                                                                     12
agement frames can be communicated between the access                    invention. The lid 58 and bottom 60 of the clamshell
point 18 and the terminal14. In most environments 10, the                configuration are pivotally joined to one another by a hinge
access point 18 is implemented with an access point that has             64. Located on the surface of the bottom 60 is a data entry
been certified by the Wi-Fi Alliance, although other access              device 68 that is comprised of a QWERTY keyboard section
points may be used with a terminal14 made in accordance                  70, pre-programmed emoticon keys 74, and programmable
with the principles of the present invention.                            emoticon keys 78. Although terminal 50 is shown in a
   The switch/hub 20 provides multiple ports for connecting              clamshell configuration, the terminal may be implemented
the access point to the backhaul for the hotspot. Switch/hub             in other terminal arrangements, such as a handheld terminal
20 may be a simple hub or it may include components for a                that integrates the display and keyboard in an arrangement
Virtual Local Area Network (VLAN) switch. A VLAN                    10   that does not fold so the display is always exposed.
switch may be used to physically separate ports to isolate                  The components for implementing a terminal in accor-
communication through the ports from one another, to                     dance with the principles of the present invention are shown
couple two or more ports together, to route packets between              in FIG. 3. The system 80 includes a processor 84 that is
ports based on Media Access Controller (MAC) addresses or                coupled through a system bus 88 to memory components 90,
Internet Protocol (IP) addresses, and/or tag packets in accor-      15   92, a media access controller 94, and a wireless transceiver
dance with destination or source port designator, MAC                    98. The processor 84 may be an ARM controller, such as a
address, or IP address.                                                  Cirrus Logic EP7312-CR operating at 74-90 MHz with an
   The wireless gateway 30 implements a network access                   internal memory for the storage of the ARM embedded
controller that uses smart filters to select the packets that are        Linux version 2.4.19 or higher and the application program
communicated through the wireless gateway. Typically, the           20   that implements the display, instant messaging and session
wireless gateway is involved in user authentication for                  protocols in accordance with the principles of the present
regulating access to the WAN 38 coupled to the wireless                  invention. The Cirrus EP 7312-CR is available from Cirrus
gateway 30 through the DSL modem or other telephone                      Logic, Inc. of Austin, Tex. However, other processors,
communication, such as a partial or full T1 or T3 link. The              ASICs, operating systems, and the like may be used to
type of link coupling the LAN components to the WAN                 25   implement the present invention. The memory component
depends upon the largest number of terminals anticipated as              90 is a system memory used for managing the operation of
being coupled to the access point 18 at a single time. The               the terminal and the memory component 92 may be used to
wireless gateway 30 may include or be coupled to an IP                   update parameters and user settings for the operation of the
address allocation server. This server is sometimes known as             terminal. The MAC 94 is used to manage the communica-
a Dynamic Host Configuration Protocol (DHCP) server. Its            30   tion protocols with the access point 18 and the network
function is to assign IP addresses so network components,                components for communicating with the WAN 38. The
such as the terminals 14 coupled to the access point 18 have             MAC 94 may be implemented with an Agere WL60010
unique IP addresses for communication. The IP addresses                  while the wireless transceiver 98 may be implemented with
most likely assigned to terminals 14 coupled through the                 an Agere FW1141 PHY, both of which are available from
access point 18 are private IP addresses. These private IP          35   Agere System, Allentown, Pa. The wireless transceiver 98
addresses are typically mapped to a single public IP address             preferably implements one of the IEEE 802.11 standards,
by a network address/port translator that is a component of              such as 802.11a, 802.11 b, or 802.11g, although components
the wireless gateway 30. The network address/port translator             supporting other short range communication standards for
is able to determine the corresponding private IP address for            hot spots or other LANs may be used. The wireless trans-
messages received from the WAN that only have the public            40   ceiver 98 may radiate a signal through a cabled antenna that
IP address.                                                              may be coupled to the housing of the terminal or through an
   The wireless internet service provider 40 may be a                    antenna etched or otherwise provided on a printed circuit
component of an Internet service provider or it may be a                 card.
service accessed through an Internet service provider. To                   Also coupled to the processor 84 are the display 54 and
support instant messaging, an instant messaging service 44          45   the keyboard 68. The display 54 is preferably a 320x240
includes the components for routing messages between                     LCD monochrome display, although other display types
subscribers and administrating the accounts for the subscrib-            may be used as well. Clock circuitry 100 that is preferably
ers. For messages communicated to other instant message                  capable of providing a 32.768 KHz, a 3.6864 MHz, and a
subscribers supported by other ISPs or WISPs, the messages               11.2896 MHz signal is coupled to the processor 84. A
are communicated over the Internet 48 to the WISP or ISP            50   headphone jack 104 and a speaker 108 are coupled to the
through which the subscriber reaches the IM service. A                   processor 84 through a digital/analog converter 110 so
terminal 14 made in accordance with the principles of the                analog signals may be converted to audible sound for a user.
present invention enables a terminal user to access multiple             A rechargeable battery 112 is coupled to DC power for
IM services through the access point 18 and communicate                  recharging the battery that is generated by a standard AC
with multiple subscribers on different services during a            55   adapter through a charge control circuit 114. The charge
single connection session.                                               control circuit provides system power, preferably at the 3.3V
   An implementation of an instant messaging terminal                    and 2.5V levels, to the components of system 80. The system
made in accordance with the principles of the present                    power levels are derived from the DC power received
invention is shown in FIG. 2. The terminal 50 includes a                 through the AC adapter or the rechargeable battery. The
display 54 on which conversation session windows are                60   charge control circuit 114 also determines the voltage level
displayed. The content and organization of conversation                  of the battery for battery gauge 118 and this signal is also
session windows is described in more detail below. The                   provided to the processor 84 for system management. The
display 54 is preferably an LCD display incorporated with a              processor 84 also generates visible output signals through
lid 58 of a clamshell configuration. Located with the bottom             two status LEDs 120 and 124 as described in more detail
60 of the clamshell configuration are the components that           65   below. Also, two processor inputs are coupled to a lid
implement the control module, communications module,                     open/closed switch 128 and a power on/sleep switch 130 for
and other system elements for the terminal of the present                purposes of power management.
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 24 of 31 PageID #: 61


                                                    US 7,292,870 B2
                             13                                                                      14
   One aspect of the present invention is an automatic search          whether it has joined the corresponding network (block
for Wi-Fi networks and storage of network profiles to                  238). If the network was joined, the network profile is stored
facilitate network searching. The automatic scan for avail-            (block 240) and the process proceeds with IM account setup
able Wi-Fi networks is shown in FIG. 4. After powering the             (block 218, FIG. 4). Otherwise, the terminal displays a
terminal (block 200), the processor under the control of its           message indicating the connection attempt failed and
operational program determines whether beacon messages                 requests that the user either check the SSID to determine
are being received from one or more access points by the               whether it was entered incorrectly or to enter an authenti-
terminal and parses the content regarding the characteristics          cation key, if one is required (block 244). Using the user's
of the networks associated with an access point (block 204).           response to the message, another attempt is made to join the
Preferably, the network profiles are organized into two           10
                                                                       network by generating and transmitting an authentication
groups. The first group includes those networks that are open
                                                                       message (block 248) and testing to determine whether a
authentication networks and the second is comprised of
                                                                       successful connection to the identified network has been
those networks that implement a security scheme, such as
WEP, for access to the network. Within each of these groups,           made (block 250). If the connection attempt was successful,
the profiles are prioritized in a list from strongest signal to   15
                                                                       the network profile is updated (block 240) and the process
weakest signal (block 208). The contents of the network                continues with IM account setup (block 218, FIG. 4). If the
profiles are also updated by the automatic network testing             attempt failed, the failure is identified as more fully set forth
function (block 210), as explained more fully below.                   below in FIG. 7.
   If no network beacon is received during the automatic                  The remainder of the processing performed by the auto-
network scanning (block 204), then manual options are             20   matic testing procedure (block 210) is shown in FIG. 6. The
presented to the user (block 214). The details of these                list of networks identified and prioritized during the auto-
manual options are presented more fully below. If a network            matic scanning procedure (block 204, FIG. 4) is traversed,
is not found through the manual configuration procedure, the           preferably, in the order of rank based on signal strength. The
automatic testing function updates error codes for the net-            untested network response having the highest priority is
work profiles partially constructed with the data received        25   selected (block 260). The process determines whether a
from the user (block 210). The terminal may then be moved              profile already exists for the network identified in the
another location where automatic scanning may be                       response (block 264) and if one does, the authentication
attempted.                                                             message corresponding to that network SSID is generated
   After device authentication has occurred with one or more           and transmitted (block 268). If no network profile already
access points, a user may setup account information for           30   exists, the process determines whether the network is an
his/her instant messaging accounts (block 218). These                  open authentication network (block 270). If it is, then the
account data are stored and attempts are made to connect to            process generates and transmits an authentication message
the user's instant messaging accounts through an access                with the corresponding SSID (block 268). If the network
point (block 218). After connections to IM message                     response is not an open network, then the process determines
accounts are established, the user may select emoticons to        35   whether a security key is required (block 274). If one is
correspond to the programmable keys 78 of keyboard 68                  required, then the user is prompted for the entry of the
(block 220).                                                           security key (block 278) and the requisite sequence of
   If no network is detected during the automatic scanning             authentication messages is generated and transmitted in an
procedure (block 204), then the terminal invokes the first             attempt to join the corresponding network (block 268). If the
manual terminal configuration option as shown in FIG. 5. A        40   network type is not recognized, then the error codes asso-
user interface screen is displayed that informs the user that          ciated with the network response data being processed are
no wireless network is found and the user is prompted for a            updated (block 280) and stored in the prioritized network
network SSID, if one is known (block 224). If an SSID is not           response list (block 284). The process then continues with
known, the user should move to a new location and reacti-              the next network response (block 260) and, if there are no
vate the automatic network scanning by depressing the             45   more responses to process, the user is provided with a third
PREY key on keyboard 68, for example. Otherwise, after                 manual configuration option, described more fully below.
entering an SSID, the user may activate the automatic testing             The network testing function includes testing the connec-
function with the known SSID by depressing the NEXT key,               tion to the LAN through the access point, the WAN coupled
for example. If a user terminates the automatic network                to the LAN through the backhaul of the access point, and for
scanning before the search is completed by depressing the         50   unsupported hotspots. Specifically, the network test function
NEXT key, for example, during the automatic scanning, then             determines the DHCP server failed to assign a valid IP
a user interface screen is displayed that informs the user of          address to the terminal, whether the DHCP server failed to
the necessity for locating a network and prompts the user for          provide a valid DNS server address to the terminal, or the
a network SSID, if the user wants to search for a specific             type of network encountered cannot be identified (block
access point (block 228). The user is then given the option       55   288). The DHCP server failure may be related to the DHCP
of either returning to the automatic scanning process, by              server being down, the authentication sequence not meeting
depressing the PREY key, for example, or testing for the               the criteria for network authentication, incorrect DNS server
entered SSID, by depressing the NEXT key, for example.                 data being supplied by the DHCP server, or the connection
   If a network SSID was entered, either because no network            to the WAN being down, among other possibilities. Any
was located or the user wanted to direct the scan for a           60   failures to connect to a network are used to update the error
particular network, then the terminal tests for the presence of        codes (block 280) that are stored in the prioritized list (block
the access point associated with the entered SSID (block               284) before the process moves to the next network response
230). This function is part of the automatic testing procedure         in the list (block 260). If a connection is made to a network,
(block 210) shown in FIG. 4. The details of the SSID                   the network data, including SSID and security key, if
automatic testing function are shown in FIG. 5. The terminal      65   required, are stored in a profile for the network (block 290).
generates and transmits a message for joining the network              Any successful connection results in the process prompting
having the entered SSID (block 234) and tests to determine             the user for IM account data (block 218, FIG. 4).
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 25 of 31 PageID #: 62


                                                     US 7,292,870 B2
                              15                                                                     16
   If the automatic testing procedure is unable to connect to           result in the display of the network response and profile list
any network, then the user is prompted for a manual                     so the user may select another network for connection
configuration attempt as shown in FIG. 7. The user is                   attempts (block 298).
informed that the terminal was unable to connect to one of                 Rather than allowing the terminal to automatically test for
the detected wireless networks. The user is then given the              a network connection, a user may terminate the automatic
opportunity to either attempt a manual configuration or                 testing procedure and manually enter the data for the net-
re-initiate the automatic scanning process by depressing the            work connection. If the user terminates the automatic testing
NEXT or PREY key, respectively, for example (block 294).                procedure, then a screen may be displayed that inform the
If the user selects manual configuration, then the network              user that a network connection is required (block 330). The
                                                                   10   user may be given the opportunity to restart the automatic
response list is displayed so the user can select one of the
                                                                        testing procedure, in the event that the user inadvertently
responses and provide additional data, such as the SSID, one
                                                                        stopped the testing procedure without knowing the terminal
or more IP addresses for the network router, gateway, or
                                                                        was attempting to join a network. The user may also be
domain name servers, and a network mask (block 298). If                 given the opportunity to manually enter the network param-
data are entered and the user continues the process, the           15   eters required for attempting a network connection. To
automatic SSID testing function (block 230, FIG. 5) is                  facilitate the manual entry of network parameters, the net-
performed. If a wireless network connection is made, then               work list may be displayed so the user may select a network
the user may setup his/her IM accounts (block 218, FIG. 4).             for which the user is entering network parameters (block
Otherwise, the errors from the automatic SSID testing                   334). If the user provides an SSID for a network that did not
function are analyzed. Also, if the user did not enter network     20   broadcast one, the SSID automatic test is conducted (block
data and indicated the process should continue, the detected            338) and if a connection is made, the network data are stored
errors are analyzed. The user may also be given the option              in a profile and the process continues with IM account setup.
of returning to the previous screen and activating the auto-            Otherwise, the resulting network error is analyzed (see FIG.
matic scanning procedure after the terminal is moved.                   7). If the user selects a network for which the SSID is
   The analysis of the network errors is also shown in FIG.        25   known, then the user is prompted to provide an authentica-
7. If the network error is determined to be a DHCP server               tion key, if required, (block 340), and the remaining network
                                                                        settings expected by the network router (block 344). With
error, then the user is informed that he or she may be
                                                                        the entered data, the process generates and transmits an
required to enter an IP address for the terminal and/or other
                                                                        authentication sequence and tests to join the corresponding
network components because the DHCP server does not
                                                                   30   network (block 348). If the attempt fails, the resulting error
automatically do it. The user is also informed that data                is analyzed (see FIG. 7). Otherwise, the network data are
previously entered may be incorrect and that it should be               stored in a profile and the process continues with IM account
verified (block 300). If the terminal has determined that a             setup.
pre-shared authentication key is required, the user is                     Prior to prompting the user for IM account data, the
prompted for one (block 304). Once data are entered and            35   terminal, preferably, connects to the terminal manufacturer's
then either verified or corrected, the terminal attempts to             web site and determines whether a software update is
connect to the corresponding network (block 308). If the                available. If one is available for downloading, the user may
attempt is successful, the network data are stored in a profile.        be informed through a user interface screen, such as the one
Otherwise, the network data are displayed for verification              shown in FIG. 9. The terminal may determine not to display
(block 310) before another attempt is made to connect to the       40   the screen shown in FIG. 9, if the process determines that the
network (block 314). This process repeats until the user                terminal is being operated on battery power alone and there
either enters the correct data for connecting to the network,           is insufficient battery capacity to ensure that the download
moves to a location where the network corresponding to the              and installation will be successfully completed. If the down-
entered data can be joined, or powers down.                             load screen is displayed and the user accepts the download-
   The terminal may also determine that the network error is       45   ing and installation of the software update, a screen, such as
a DNS server failure. If so, the user is informed of the DNS            the one shown in FIG. 10, may be displayed and periodically
error and that it may be the result of an inoperative com-              updated to inform the user of the progress of the update
munication link with the WAN or incorrect DNS server data               installation.
being received from the DHCP server (block 318). The user                  Implementation of the user IM account setup (block 218,
may be given the option of retesting the network with the          50   FIG. 4) may include a sequence of user interface screens,
previously used network parameters or of manually entering              such as those shown in FIGS. lla-llf This sequence
the network parameters such as IP addresses for one or more             provides a user for information regarding the existence of
network components and the network mask (block 320). The                IM accounts with each of the major IM service providers. If
network data may be displayed for verification (block 310)              the user responds by indicating that the user has an instant
before another attempt is made to connect to the network           55   service account with an IM service provider, the user is
(block 314). This process repeats until the user either enters          prompted for entry of the user's screen name and password.
the correct data for connecting to the network, moves to a              Preferably, the passwords are not literally displayed but an
location where the network corresponding to the entered                 invalid password character, such as a "*", is displayed for
data can be joined, or powers down.                                     each character of the password. The account data is stored
   One other error that may be detected is a network autho-        60   for each account, again with the password data preferably
rization error. If this error is detected, the user is informed         stored in an encrypted manner.
that authorization to join the network has not been granted                The emoticon selection procedure (block 220, FIG. 4)
and that the user should move and restart the automatic                 may be performed using the screens depicted in FIGS. 12a
scanning procedure or select another network for a connec-              and 12b. The first screen (FIG.12a) identifies the keys of the
tion attempt (block 324). Depressing the PREY key, for             65   keyboard 68 that will be associated with the selected emoti-
example, may then recommence the automatic scanning                     cons. The second screen directs the user to depress the"<"
procedure or depressing the NEXT key, for example, may                  and ">" keys to change the graphical symbol that is dis-
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 26 of 31 PageID #: 63


                                                     US 7,292,870 B2
                             17                                                                     18
played and depression of a programmable key associates the             PREY and NEXT keys. The special key indicators 388
key and the displayed symbol. After the user has assigned              indicate whether the control, shift, or function key is active
graphical symbols to one or more of the keys, the user may             for the text entry window 374. Battery gauge 390 provides
depress the NEXT key to begin use of the instant messaging             a user with an indication of the battery strength so the user
terminal.                                                              may connect the terminal to an AC adapter for supplying
   To commence operation of the terminal for conversations             power to the terminal and for recharging the battery.
through an instant messaging service, a user may first                    Another aspect of the header 370 is shown in FIG. 14b.
depress the buddy list key on the keyboard 68. In response,            The header 370 in that figure includes an animated com-
a buddy list window is opened. If a conversation session               posite character 394 as well as the service identifier 380, the
window was being displayed before the buddy list window           10   buddy identifier 378, the conversation rank 384, the special
was depressed, the buddy list is displayed on top of the               key indicators 388 and the battery gauge 390. The animated
conversation window as shown in FIG. 13. Otherwise, the                composite character 394 is inserted in the header in response
buddy list is displayed by itself. The buddy list 350 shown            to receipt of a message from a buddy other than the one
in FIG. 13 is generated from data obtained from each instant           displayed in the current window. To determine which buddy
messaging service to which the terminal is coupled through        15   sent the message, the user depresses the buddy list key to
the access point 18. Upon login with a service, the service            display the buddy list over the current conversation window.
provides the terminal with a list of the subscriber's buddies          The animated composite character 394 is displayed next to
that are also logged onto the service. The terminal of the             each buddy in the list for which there is an outstanding
present invention integrates the buddies into a single list.           message. By highlighting the buddy and pressing the
The list is preferably divided into two parts. The list begins    20   <enter> key, the conversation window corresponding to that
with an active list 354 of those buddies with whom the                 buddy is displayed so the user may view the newly received
terminal has established an active conversation. These bud-            message. The presence of the animated composite character
dies are displayed in bold type as shown in the figure, except         394 continues in the header for the currently displayed
for the first one, which is highlighted by the cursor. An              window until all received messages have been reviewed.
available list 358 is displayed following the active list 354     25      Either additionally or alternatively, a new message indi-
to identify those buddies currently logged into a messaging            cator may be provided by displaying a textual message in the
service but not presently engaged in an active conversation.           history window 370 that announces the receipt of a new
Displayed adjacent to the buddy names are service identi-              message and the identity of the sender. Preferably, this
fiers 360 that indicate the service to which a buddy is                message only persists for a short period of time, for example,
coupled. In the example shown in FIG. 13, the service             30   three seconds, and then disappears. The display of the
identifiers are replicas of service icons. Preferably, the             announcement may also be accompanied by an audible
buddy names are alphabetized within each portion of the                signal to attract attention to the announcement of the new
buddy list. This facilitates location of a buddy, if available,        message. Preferably, while the announcement is being dis-
on the list. The buddy list may be navigated with cursor keys          played, the depression of the CNTL-NEXT keys in sequence
or by typing alphanumeric characters when the buddy list is       35   causes the terminal to display the conversation window for
actively displayed. The typing highlights an entry in the              the session with the sender of the new message that resulted
buddy list that corresponds to the typed characters. To                in the announcement display. Depressing the CNTL-PREV
initiate a conversation with a buddy, the user may highlight           keys in sequence may be used to return the user to the
a buddy name and press the <enter> key to cause a conver-              conversation window that was interrupted by the announce-
sation session window to be generated for that buddy. An          40   ment message.
opening message may be typed into the window and then
                                                                          The history window 370 contains the most recent lines of
sent by depressing the <enter> key.
   A conversation session window that may be displayed on              the conversation with the buddy identified in the header 368.
a terminal made in accordance with the principles of the               Each line of the conversation begins with a name indicating
present invention is shown in FIG. 14a. The conversation          45   whether the line was generated and sent by the user or by the
session window 364 includes a header 368, a history win-               buddy. The text entry window 374 displays the characters
dow 370, and a text entry window 374. The header includes              typed by a user to form a message to be sent to a buddy.
a buddy name 378, a service identifier 380, a conversation             Textual characters are entered by typing on the keys in the
rank 384, active special key indicators 388, and a battery             QWERTY portion 70 of the keyboard 68 while graphical
gauge 390. The buddy name 378 corresponds to one of the           50   symbols may be entered by depressing the emoticon keys 74
buddy identifiers in the buddy list so the conversation                or the progrmable keys 78. Preferably, the pre-pro-
window may be accessed through the buddy list. The service
                                                                       grammed emoticon keys are assigned to the smiley face, sad
identifier 380 informs the user of the service through which
the identified buddy is coupled to the user's terminal. The            face, and surprised face graphical characters, although other
conversation rank 384 identifies a rank number for the            55   graphical characters may be assigned to these keys. While
conversation and the total number of active conversations.             the terminal discussed as an example has three pre-pro-
As conversations are added, a rank number that is one                  grammed keys for emoticons, other numbers of pre-pro-
greater than the greatest existing number is assigned to the           grammed emoticon keys may be used. After a user has
added window and the total number of conversations is                  entered and edited a message, the message may be sent to the
increased by one as well. When a conversation is terminated,      60   messaging service for delivery to the buddy by depressing
the total number of windows in all of the displayed ranks is           the <send> key.
decreased by one and the rank for the windows following the
terminated conversation is decreased by one. Thus, the                    As shown above in FIG. 3, the processor 84 is coupled to
conversation rank 384 identifies the total number of con-              a lid close/open switch 128. In response to detection of the
versations and the order of the displayed window within that      65   lid switch being closed, the processor 84 puts the terminal in
number of conversations. A user may navigate through the               a standby power mode. In this mode, the display and other
conversation windows in numerical order by using the                   significant power consuming devices are turned off,
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 27 of 31 PageID #: 64


                                                               US 7,292,870 B2
                                   19                                                                                   20
although a network connection is maintained, if active                                 The second set of emoticons is specific to one or more
before the lid is closed. If a new message is received from                         messaging services and are not necessarily broadly known.
a buddy while the terminal is in the standby mode, the                              Most of these emoticons carmot be assigned to the program-
processor 84 begins to blink one of the status LEDs 120, 124                        mable keys but can be entered by depressing the standard
to indicate a newly received message to the user. Opening                           key sequence recognized by the particular service. Any
                                                                                    emoticon that a user attempts to type in the text entry
the terminal causes full power to be applied to the terminal
                                                                                    window 374 that is not supported by the service through
components and a conversation window is displayed that                              which a buddy is coupled to the terminal is not generated in
contains the new message in the history window. The user                            the window. In this manner, the user is reminded that the
may now view the message and operate the terminal as                          10    emoticon that the user is attempting to type is not supported
discussed above as the past conversations are maintained                            by that service. The known emoticons supported by the
during the standby mode and may be displayed. If the                                major known services that may be generated by a terminal
network connection is lost during the standby mode, the                             made in accordance with the principles of the present
wireless chip set is turned off. However, the conversation                          invention are shown in the following tables 2-4.
histories are maintained and displayed when the terminal is                   15

reopened. Once all new messages in the windows have been                                                          TABLE 2
read, an automatic scan for networks is commenced.                                                             1. Yahoo Emoticons:
   The terminal of the present invention supports two sets of
                                                                                                :) happy                             :1 straight face
emoticons. The first set of emoticons may be associated with                  20
                                                                                          ©                              0
the pre-progrmed keys 74 or the programmable emoticon
keys 78 on the keyboard 68. These emoticons are more                                      Cl    :(sad                    ()          /:) raised eyebrow

universally used in character sets for keyboards. For these
                                                                                                ;) wink                              0:) angel
emoticons, the terminal automatically generates the key                                   C•                              \~)
sequence that generates the corresponding emoticon within                     25
                                                                                                :D big grin               @•         :-B nerd
the service through which a buddy is coupled to the terminal.                             0
For example, generation of a ©on the AOL IM service, a
                                                                                                ;;) batting eyelashes                ~;   talk to the hand
Control-! or":-)" key sequence is sent, while a":)" key                                   :~'                            ~:~1

sequence sends the same smiley emoticon in the Yahoo IM                       30
                                                                                                :-/ confused                         1-) sleep
service. The emoticons that may be implemented by the                                     G                               C)
                                                                                                                           -
terminal of the present invention across representative IM
services are shown in Table 1.


                                            TABLE 1
                               AOL Key Codes
                               Supported/Required        MSN Key Codes        Yahoo Key Codes
                               to generate Smiley        Supported/Required   Supported/Required
Smiley   Meaning               (w/o the quotes).         to generate Smiley   to generate Smiley

         Smiling               Ctrl + 1 or":)" or":-)" :)                     :) or:-)
©
         Frowning              Ctrl + 2 or":(" or":-(" :(                     :(or:-(
®
         Winking               Ctrl + 3 or ";)" or ";-)" ;)                   ;) or:-)
©
         Sticking-out-tongue   Ctrl + 4 or ":-P"         :P                   :P or :-P
©
         Surprised             Ctrl + 5                  :0                   :o or :-o
@
         Kissing               Ctrl + 6 or ":-*"         (K)                  :* or :-*
~.

@        Cool                  Ctrl + 8                  (H)                  B-)


         Embarrassed           Ctrl + Shift + 3          :$                   :">
®
         Innocent              Ctrl + Shift + 4          (A)                  0:-)
®
         Crying                Ctrl + Shift + 6          :'(                  :((or:-((
®
g        Laughing or cheese    Ctrl + Shift + 8          :D                   :D or :-D
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 28 of 31 PageID #: 65
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 29 of 31 PageID #: 66


                                                       US 7,292,870 B2
                               23                                                                     24
                                                                        to hear any audio file, the process terminates. If a stored file
                     TABLE 4-continued                                  is to be played, the selected stored file is retrieved (block
                                                                        430) while a communication session with a web radio site is
                        2. AOL Emoticons                                initiated (block 434), if streaming from an Internet radio
                  Lips-are-sealed          Ctri + Shift + 7             station or other web site is desired. The process decodes a
                                                                        segment of either a stored audio file or received audio file
                                                                        (block 438). The decoded digital data is converted into
                  Laughing                 Ctrl + Shift + 8
                                                                        analog signals (block 440) and provided to speakers or a
                                                                        headphone to produce an audible sound for the user (block
                                                                   10   444). As the sound is being generated, the process deter-
   As already noted, an instant messaging terminal made in              mines whether the file has been depleted (block 448). If it
accordance with the present invention includes an audio                 has, it determines whether the user wants to select and play
player application. The application player may be imple-                a stored file (blocks 424 to 444) or to select another radio
mented with a program stored in memory for the processor.               web site (blocks 428 to 444). If the audio file for a radio
The program may also be later added to the terminal through        15   station is not depleted nntil the user either manually termi-
a plug-in installation procedure, as is well known. A user              nates the communication session with the web site or the
may invoke this application program from a displayed menu               communication session is otherwise terminated.
to download music files from Internet sites or from music                  In operation, the processor of a terminal is programmed to
files stored on a user's PC or other music storage device. The          implement the same or similar processes to those set forth
files received from the Internet may be downloaded through         20   above. A user having accounts with instant messaging ser-
the access point when the terminal is coupled to the Internet           vices may take the terminal to a hotspot or wireless home or
through a Wi-Fi access point. Downloads from a user's PC                business network and open the terminal to power on the
or other storage device may be enabled by coupling the                  system. The automatic scanning and testing procedures
external device to the external peripheral bus of the terminal          either detect and connect the terminal to a LAN through an
and invoking the audio player application program. Also, the       25   access point or notifY the user of problems with any attempts
audio player application program may play audio files                   to connect. The user is given the opportunity to manually
streamed or downloaded from Internet radio sites. Stored,               enter the network settings and the terminal attempts to
streamed, or downloaded files may be decoded by the                     connect to the LAN through the access point using the
application program and converted by the D/A converter in               entered data. If the terminal cannot be connected then the
the instant messaging terminal into analog electrical signals      30   user is informed so the network settings may be verified or
for driving the speakers or headphone, if connected, of the             the terminal moved to a location where connection to a
messaging terminal. The audio player application may be                 network may be more likely.
invoked so it executes while the instant messaging applica-                Once the terminal is connected, the network parameters
tion is also active. The operating system executed by the               are stored in a profile for later reference in connection
processor of the terminal multi-tasks the applications so that     35   attempts. The user is prompted for his or her instant mes-
the user is able to listen to stored and/or downloaded music            saging service account data so a session may be established
files while exchanging instant messages with buddies.                   with one or more instant messaging services. The user may
   A method that may be implemented by the audio player                 also program an association between selected emoticons and
application program of the present invention is shown in                the programmable keys 78 on the keyboard 68. The user may
FIG. 15. After being invoked, the method may query the user        40   request a buddy list identifYing buddies who are logged onto
through the display as to whether the user wants to download            the same messaging services to which the terminal is con-
one or more files (block 400). If a download is desired, the            nected. The buddy list may be used to initiate conversations
user is queried as to whether the download is from an                   with one or more buddies through one or more instant
external storage device, such as a PC (block 404). If so, a             messaging services. The resulting conversation windows
downloading communication session is initiated with the            45   may be managed in the manner discussed above and noti-
external storage device (block 408). Otherwise, a web site              fication of new messages may occur through the appearance
address is obtained from the user and used to initiate a                of an animated composite character or an announcement in
communication session with a web site (block 410). During               a conversation session window. Also, should the user desire
the communication session, an audio file is downloaded                  to hear music while exchanging instant messages with
(block 414) and stored (block 418) in the instant messaging        50   buddies, the audio player program may be invoked, a stored
terminal. The method then determines whether another file               file or streaming web site, such as a radio station, may be
is to be downloaded (block 420). If it is, then the file is             selected, and the downloaded files converted into sound
downloaded and stored (blocks 414 and 418) nntil no more                provided to the user through the terminal speakers or head-
files are to be downloaded. Alternatively, a user may navi-             phones.
gate through a series of screens that display the audio files      55      If the user wants to wait for responses from buddies
of various content sources. These sources include external              without consuming electrical power for the display, the user
devices, such as those coupled to the LAN to which the                  may close the terminal to place the nnit in a standby mode.
terminal is also coupled, and devices coupled to the WAN to             New messages may then be announced by blinking a status
which the terminal is coupled through the Wi-Fi access                  LED that is visible on the outside of the terminal case. By
point. The user may select one or more audio files and queue       60   opening the case to expose the display, the user may view the
them for playing by the audio player application. In this               conversation window in which the new message is dis-
method, audio files need not be stored on the terminal before           played. Once conversations are terminated, the user may log
the audio player application plays them.                                out of the messaging accounts and end the network connec-
   After file downloads have been declined or upon comple-              tion. The terminal may then be powered down until it is
tion of file downloads, the processor queries the user as to       65   needed for connecting to another access point.
whether the user wants to play a stored audio file (block 424)             While the present invention has been illustrated by the
or an Internet radio file (block 428). If the user does not want        description of exemplary processes and system components,
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 30 of 31 PageID #: 67


                                                     US 7,292,870 B2
                              25                                                                     26
and while the various processes and components have been                communicating with the communications module and the
described in considerable detail, applicant does not intend to          wireless transceiver through an access point.
restrict or in any limit the scope of the appended claims to               11. The terminal of claim 1 wherein the control module
such detail. Additional advantages and modifications will               accesses at least one instant messaging service provider
also readily appear to those skilled in the art. The invention          through the access point.
in its broadest aspects is therefore not limited to the specific           12. The terminal of claim 11 wherein the control module
details, implementations, or illustrative examples shown and            generates a buddy list identifying buddies coupled to each
described. Accordingly, departures may be made from such                instant messaging service accessed by the control module
details without departing from the spirit or scope of appli-            and displays the buddy list in response to a buddy list key
cant's general inventive concept.                                  10   being depressed on the data entry device.
   What is claimed is:                                                     13. The terminal of claim 12 wherein the generated buddy
   1. An instant messaging terminal comprising:                         list displays the buddies with whom active conversations are
   a handheld terminal housing;                                         being conducted as an active buddy list and displays the
   a display mounted in the terminal housing for displaying             buddies with whom no active conversations are being con-
      textual characters and graphical symbols;                    15   ducted following the active buddy list.
   a data entry device integrated in the terminal housing for              14. The terminal of claim 13 wherein the control module
      the display, the data entry device for generating textual         generates and displays a conversation session window for
      characters and graphical symbols;                                 each active buddy in the active buddy list.
   a wireless, Internet protocol communications module                     15. The terminal of claim 14 wherein each of the con-
      coupled to a wireless transceiver, both being within the     20   versation session windows generated by the control module
      housing, for communicating messages with a wireless,              includes a header that identifies the active buddy with whom
      Internet protocol access point; and                               a conversation is being conducted, the number of windows
   a control module within the housing, the control module              being displayed, and the total number of active conversa-
      including at least one processor for executing an appli-          tions.
      cation program to implement instant messaging and            25      16. The terminal of claim 15 wherein the control module
      session protocols for at least one conversation session           parses characters entered with the data entry device and
      that is communicated by the wireless, Internet protocol           confirms the entered characters are compatible with the
      communications module and the wireless transceiver                instant messaging service coupled to the communications
      through the wireless, Internet protocol access point, the         module and wireless transceiver through the access point.
      control module, in response to a loss of a network           30      17. The terminal of claim 1 wherein the control module
      connection, displays conversation histories for conver-           includes an audio player for generating sound from a down-
      sations that were active when the network connection              loaded file.
      was lost, and automatically searches for wireless, Inter-            18. The terminal of claim 17 wherein the audio player of
      net protocol network beacons upon all of the conver-              the control module downloads and stores audio files in a
      sation histories being displayed.                            35   memory coupled to the processor within the terminal hous-
   2. The terminal of claim 1, the data entry device further            ing.
comprising:                                                                19. The terminal of claim 17 wherein the audio player of
   a plurality of keys for graphical symbols, each graphical            the control module generates sound from files received from
      symbol key including indicia identifying the graphical            an Internet radio station through a wireless, Internet protocol
      symbol generated by depressing the key bearing the           40   access point.
      indicia.                                                             20. A method for managing wireless network access and
   3. The terminal of claim 2, the data entry device further            instant messaging through a wireless access point with a
comprising:                                                             handheld instant messaging terminal comprising:
   at least one programmable key associated with a set of                  entering textual characters and graphical symbols with a
      characters corresponding to a graphical symbol sup-          45         data entry device of a handheld terminal to form instant
      ported by an instant messaging service provider.                        messages for delivery to an instant messaging service;
   4. The terminal of claim 3, wherein the control module                  displaying the entered textual characters and graphical
generates, in accordance with an instant messaging protocol                   symbols on a display of the handheld terminal;
being used to communicate with a buddy, a character                        communicating instant messages with a wireless, Internet
sequence corresponding to the graphical symbol in response         50         protocol access point, the instant messages being com-
to the depression of the programmable key being depressed.                    municated with a communications module and wireless
   5. The terminal of claim 1 wherein the control module and                  transceiver in the handheld terminal;
the communications module detect a beacon being received                   coordinating authentication for coupling the handheld
by the wireless transceiver of the instant messaging termi-                   instant messaging terminal to a local network through
nal.                                                               55         the wireless, Internet protocol access point;
   6. The terminal of claim 5 wherein the control module                   implementing instant messaging and sessions protocols to
prioritizes the detected beacons by strength of detected                      control a conversation session through the wireless,
signal.                                                                       Internet protocol access point, the instant messaging
   7. The terminal of claim 6 wherein the control module                      and session protocols being implemented within the
detects a beacon advertising its identifier.                       60         handheld instant messaging terminals;
   8. The terminal of claim 7 wherein the control module                   displaying conversation histories for active conversations
detects an access point request for a security key.                           terminated by a loss of a network connection; and
   9. The terminal of claim 8 wherein the control module                   automatically searching for wireless, Internet protocol
generates a prompt for a security key in response to the                      network beacons after the conversation histories are
detection that a security key is requested.                        65         displayed.
   10. The terminal of claim 9 wherein the control module                  21. The method of claim 20, the conversation session
stores a profile containing network settings for a network              control further comprising:
Case 1:20-cv-00756-UNA Document 1-1 Filed 06/04/20 Page 31 of 31 PageID #: 68


                                                  US 7,292,870 B2
                            27                                                               28
  identifYing a key on the data entry device with a graphical       displaying the buddies with whom no active conversa-
     symbol that is generated by depressing the key.                   tions are being conducted following the active buddy
  22. The method of claim 21, the conversation session                 list.
control further comprising:                                         33. The method of claim 32, the conversation session
  associating at least one programmable key with a set of        control further comprising:
     characters corresponding to a graphical symbol sup-            generating and displaying a conversation session window
     ported by an instant messaging service provider.                  for each active buddy in the active list.
  23. The method of claim 22, the conversation session
                                                                    34. The method of claim 33 wherein the conversation
control further comprising:
                                                                 session window generation further comprises:
  generating in accordance with an instant messaging ser- 10
     vice protocol being used to communicate with a buddy,          generating a header that identifies a buddy with whom a
     a character sequence to represent the graphical symbol            conversation is being conducted, the number of win-
     supported by the instant messaging service provider in            dows being displayed, and the total number of active
     response to the depression of the programmable key.               conversations.
  24. The method of claim 20, the conversation session 15           35. The method of claim 34 further comprising:
control further comprising:                                        parsing characters entered with the data entry device; and
  detecting a beacon with the handheld instant messaging            confirming the characters are compatible with the instant
     terminal.                                                         messaging service associated with the buddy to whom
  25. The method of claim 24, the conversation session                 the message is being sent.
control further comprising:                                   20    36. The method of claim 20, the conversation session
  prioritizing detected beacons by strength of detected          control further comprising:
     signal.                                                        generating sound from a downloaded file while commu-
  26. The method of claim 25, the conversation sesswn                  nicating messages with a wireless, Internet protocol
control further comprising:                                            access point using the handheld instant messaging
  detecting a beacon advertising its identifier.              25
                                                                       terminal.
  27. The method of claim 26, the conversation sesswn
                                                                    37. The method of claim 36 wherein the sound generation
control further comprising:
                                                                 includes downloading and storing audio files in a memory
  detecting an access point requesting a security key.
                                                                 within the handheld instant messaging terminal for sound
  28. The method of claim 27, the conversation session
                                                                 generation.
control further comprising:                                   30
  generating a prompt for a security key in response to             38. The method of claim 36 wherein the sound generation
     detection of a security key request.                        includes:
  29. The method of claim 28, the conversation session             receiving files from an Internet radio station through a
control further comprising:                                            wireless, Internet protocol access point;
  storing a profile containing network settings for a network 35    decoding a segment of a received file;
     to which the handheld instant messaging terminal has           converting the decoded segment into an analog signal;
     connected through an access point.                                and
  30. The method of claim 20, the conversation session              driving a speaker with the analog signal.
control further comprising:                                         39. The method of claim 20, the conversation sesswn
  accessing at least one instant messaging service provider 40 control further comprising:
     through the access point.
                                                                    generating sound from a streamed source while commu-
  31. The method of claim 30, the conversation session
                                                                       nicating messages with a wireless, Internet protocol
control further comprising:
                                                                       access point using the handheld instant messaging
  generating a buddy list identifying buddies coupled to
                                                                       terminal.
     each instant messaging service accessed by the hand- 45
     held instant messaging terminal controlling the conver-        40. The method of claim 20, the conversation session
     sation session and displaying the buddy list in response    control further comprising:
     to a buddy list key being depressed on the data entry          generating sound from a stored local file while commu-
     device.                                                           nicating messages with a wireless, Internet protocol
  32. The method of claim 31 wherein the buddy list so                 access point using the handheld instant messaging
generation includes:                                                   terminal.
  displaying the buddies with whom active conversations
     are being conducted as an active buddy list; and                                   * * * * *
